Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 1 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 2 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 3 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 4 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 5 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 6 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 7 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 8 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 9 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 10 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 11 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 12 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 13 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 14 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 15 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 16 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 17 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 18 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 19 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 20 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 21 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 22 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 23 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 24 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 25 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 26 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 27 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 28 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 29 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 30 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 31 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 32 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 33 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 34 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 35 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 36 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 37 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 38 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 39 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 40 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 41 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 42 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 43 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 44 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 45 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 46 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 47 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 48 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 49 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 50 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 51 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 52 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 53 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 54 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 55 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 56 of 58
Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 57 of 58
                                  Criminal No.

                  uN t't'ED s't'A't'tis         DtsTRtc't' corj R't.

                            Eastern District of Pennsylvania


                                    Criminal Division


                THE UNITED STATES OF AMERICA
                                                         Vs

                RICARDO RICHARDSON, JOFIN SCOTT WATKINS
                     GARY WOLFF AND EDWARD HEIL

                                          INDICTMENT
                                               Counts
                      I   8 U.S.C. $ 1343 (wire fraud
                                                  - I count)
                     l8 U.S.C. $ 371 (conspiracy - I count)
l5 U.S.C. S$ 78j(b), 78ffand l7 C.F.R. $ 240.10b-5 (securities fraud - 2 counts)
                       l8 U.S.C. $ 2 (aiding and abetting)




              Filed in open coun this                                  tl
                   of                                    A.l).20
                                                ( lcrk
                                                                                   Case 2:20-cr-00333-JMG Document 1 Filed 09/29/20 Page 58 of 58




                                 llail.   1i
